DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s response filed November 30, 2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-4, 7-10 and 13-18 are currently pending.  Claims 13-15 are withdrawn.  Claim 18 is new.  Claims 5, 6, and 11-12 are cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 - Withdrawn
RE: Rejection of  claims 1-4, 7, 8, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Mays, in view of Hasegawa, as evidenced by Bakre; Rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Mays, in view of Hasegawa, as evidenced by Bakre, and further in view of Rancourt:
Applicant’s arguments, in combination with the Yasuda reference (IDS 11/30/2020) and Applicant’s data illustrated at Figure 1 of the instant application, are found persuasive as it relates to the predictability of combing the cited prior art. It is further noted that Applicant’s arguments regarding the long felt need in the art regarding a cost-effective culture media are also found persuasive.

Allowable Subject Matter
Claims 1-4, 7-10 and 13-18 are allowed.

Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Likewise, claim 14, directed to a differentiation-suppressing agent for pluripotent stem cells, comprising the combination of 1-azakenpaullone and a DYRK1A inhibitor, a DYRK1B inhibitor, or a DYRK1A inhibitor and a DYRK1B inhibitor, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Applicant has shown that the combination of 1-azakenpaullone and a DYRK1A inhibitor, a DYRK1B inhibitor, or a DYRK1A inhibitor and a DYRK1B inhibitor differentiates over the prior art. Therefore, claims 13-15, previously withdrawn from 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 9, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires the combination of:
 1-azakenpaullone; and 
A dual-specificity tyrosine-phosphorylation-regulated kinase (DYRK) 1 A inhibitor, a DYRK1B inhibitor, or a DYRK1A inhibitor and a DYRK1B inhibitor.

	The closest prior art, Mays et al., (US 2008/0194021), taught culture mediums comprising GSK-3 inhibitors, e.g. azakenpaullone, for maintaining cell potency and an undifferentiated state, wherein removal of the GSK-3 inhibitor from culture permits the Stem Cells Translational Medicine, 2012; IDS 1/27/2017) was cited to address the inclusion of a DYRK1A inhibitor, i.e. ID-8 (indole derivative-8), for maintaining stem cell pluripotency.
Applicant has persuasively argued that, in view of the cited reference to Yasuda et al. and Figure 1 of the instant specification, the GSK-3 inhibitors disclosed by Mays et al. were not predictable solutions for maintaining pluripotency of stem cells.  Applicant has shown that it is not predicable that any of the GSK-3 inhibitors disclosed by Mays would promote stem cell expansion and maintain pluripotency.  Applicant has shown that the combination of ID-8 and the GSK-3 inhibitor BIO is not effective for maintaining the pluripotent stem cells in culture. Thus, the disclosure of Mays is insufficient to establish that all of the disclosed GSK-3 inhibitors, including azakenpaullone, would have predictably maintained pluripotent stem cells in culture.
It is further noted that, in view of Figure 1 of the instant specification and Yasuda’s data at Fig. 1a, as it relates to the GSK-3 inhibition specificity of BIO compared to azakenpaullone (as disclosed in Mays et al. at Table 1), Applicant’s arguments are found further persuasive since Mays et al. has shown that BIO has greater inhibition specificity (IC50 of 0.005 µM) as compared to azakenpaullone (IC50 of 0.018 µM), 
	It is additionally noted that Applicant’s remarks regarding the long felt need in the art for low-cost culture systems using fewer protein components (Applicant’s remarks pages 12-14) are also found persuasive.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/             Primary Examiner, Art Unit 1633